IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                         NO. WR-88,874-01


                    EX PARTE VICTOR AZIZ TORKIZADEH, Applicant


               ON APPLICATION FOR A WRIT OF HABEAS CORPUS
           CAUSE NO. 09-DCR-051353-HC1 IN THE 268TH DISTRICT COURT
                          FROM FORT BEND COUNTY


        Per curiam.

                                              ORDER

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). A jury convicted Applicant of manslaughter

and sentenced him to twenty years’ imprisonment.

        In habeas, Applicant alleged, inter alia, that the investigating defective gave false and/or

misleading testimony at his trial and that trial counsel should have countered it with evidence

available to counsel. Strickland v. Washington, 466 U.S. 668 (1984); Ex parte Weinstein, 421
S.W.3d 656 (Tex. Crim. App. 2014). The claims based on alleged false testimony were remanded;

the remaining claims lacked merit or were procedurally barred.
                                                                                                     2

       On remand, the trial court obtained affidavits from trial counsel, the testifying detective, and

the trial prosecutor. The State also provided documentary evidence. The trial court has entered

findings that the affidavit testimony from counsel, the detective, and the prosecutor is credible and

that Applicant lacks credibility. The trial court has also entered findings based on the documentary

evidence provided by the State. The trial court’s findings after remand are supported by the record.

Based on these findings and based on this Court’s independent review of the record, we hold that

Applicant fails to show entitlement to habeas relief. Applicant’s application for a writ of habeas

corpus is denied.



Filed: September 18, 2019
Do not publish